                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

 UNITED STATES OF AMERICA,

                                Plaintiff,

         v.                                         No. 18-04093-01-CR-C-SRB

 MICHAEL JAMES COLLINS,

                                Defendant.

                                      PLEA AGREEMENT

       Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the parties

described below have entered into the following plea agreement:

       1.      The Parties. The parties to this agreement are the United States Attorney’s Office

for the Western District of Missouri (otherwise referred to as “the Government” or “the United

States”), represented by Timothy A. Garrison, United States Attorney, and Ashley S. Turner,

Assistant United States Attorney, and the defendant, Michael James Collins (“the defendant”),

represented by Troy K. Stabenow.

       The defendant understands and agrees that this plea agreement is only between him and

the United States Attorney for the Western District of Missouri, and that it does not bind any other

federal, state or local prosecution authority or any other government agency, unless otherwise

specified in this agreement.

       2.      Defendant’s Guilty Plea.        The defendant agrees to and hereby does waive

indictment and pleads guilty to an information, charging him with a violation of 18 U.S.C. §

2421(a), that is, interstate transportation for illicit sexual activity (Count 1), and with a violation

of 18 U.S.C. 2260(A), that is, penalties for registered sex offenders (Count 2). By entering into




         Case 2:18-cr-04093-SRB Document 19 Filed 11/26/18 Page 1 of 15
this plea agreement, the defendant admits that he knowingly committed these offenses, and is, in

fact, guilty of these offenses.

        3.      Factual Basis for Guilty Plea. The parties agree that the facts constituting the

offense to which the defendant is pleading guilty are as follows:

        On December 10, 2017, the Callaway County, Missouri Sheriff’s Department was
        provided information that FV, a 13-year-old girl from Alabama, was missing from
        her home. A cell phone ping placed FV at a house in Fulton, Callaway County,
        Missouri, where FV was subsequently located by Fulton Police Department
        personnel and removed from this residence. FV was interviewed by Rainbow
        House in Columbia, Missouri, and the FBI, and provided a statement detailing her
        transportation from Alabama to Missouri, which was facilitated by COLLINS.
        COLLINS lived at the Community Supervision Center (CSC) in Fulton, Missouri,
        while on probation from a conviction for which he was required to register as a sex
        offender.

        In an interview with his probation officer, COLLINS admitted to receiving oral sex
        from FV while being transported by his grandmother and mother in their minivan
        from the CSC to his place of employment.

        COLLINS admitted to paying his grandmother $400 to go to Alabama to pick up
        FV. COLLINS’ mother was present with COLLINS’ grandmother when FV was
        picked up in Alabama and transported to Missouri.

        FV stated she met COLLINS in July 2017 on an online dating site, and then began
        communicating with him via Facebook Messenger. According to the terms of his
        probation, COLLINS was not supposed to be online, but he accessed the internet
        using his cellular telephone as well as his mother’s cellular telephone. COLLINS
        and FV communicated using Facebook, text messaging, WhatsApp and Snapchat:
        they also spoke on the telephone. COLLIN’s mother and FV also communicated
        regularly using Facebook Messenger. COLLINS and FV talked about having sex,
        had telephone sex and engaged in sexual role-playing that is commonly known as
        “sexting.”

        When they first started talking online, the subject of FV’s age was discussed.
        According to COLLINS, FV told COLLINS she was 14 or 15. According to FV,
        she told COLLINS multiple times that she was 13 years old.

        FV was interviewed by a trained forensic interviewer at the Rainbow House in
        Columbia, Missouri. During that interview, FV identified her “ex-boyfriend” as
        MICHAEL COLLINS. FV stated she met COLLINS online on Facebook
        Messenger. FV stated COLLINS’ mom picked her up from Alabama and drove

                                                2



         Case 2:18-cr-04093-SRB Document 19 Filed 11/26/18 Page 2 of 15
       her to Fulton, Missouri. FV stated COLLINS’ grandmother was driving the van
       and his mother rode in the passenger seat. COLLINS’ mother and grandmother
       picked FV up at night and did not want to meet her family. FV reported the drive
       took nine hours, and stated that COLLINS’ mother and grandmother rented a motel
       room, which the three of them shared. FV stated she did not say much to
       COLLINS’ mother and grandmother during the drive.

       FV stated that, after they arrived in Missouri, she was taken to a house in Fulton
       and met COLLINS’ father, uncle and brother. COLLINS’ grandmother and mother
       then took FV to meet COLLINS. COLLINS’ grandmother picked COLLINS up
       from work and drove him back to the CSC. FV stated she sat with COLLINS and
       stated she and COLLINS “only kissed in the vehicle when he was going to the
       center.” FV reported she and COLLNS were sitting in the back, COLLINS’ mother
       was in the front passenger seat and COLLINS’ grandmother was driving. FV stated
       she told COLLINS she was 13-years-old, but COLLINS wouldn’t listen and told
       her she was 19, not 13.

       FV reported riding with COLLINS’ mother and grandmother to go pick up
       COLLINS at the CSC to take him to work. FV stated that, while they were in the
       van, COLLINS asked her if she wanted to have sex with him. FV stated COLLINS’
       grandmother was in the driver’s seat, his mother was in the passenger seat, she was
       on the right and COLLINS’ was on the left. FV stated there were two rows behind
       the driver’s seat and two other people could have fit in the van.

       In January 2018, FV had a supervised visit with her mother and brother in Missouri.
       A Missouri Children’s Division caseworker supervised the visit. The caseworker
       observed FV speaking with her mother. FV told her mother she “sucked
       MICHAEL’s dick.” FV told her mother she snuck out of the house so that her
       mother could not see her. She said COLLINS’ mother and grandmother had a plan
       to pick her up.

       4.      Use of Factual Admissions and Relevant Conduct.                    The defendant

acknowledges, understands and agrees that the admissions contained in paragraph 3 and other

portions of this plea agreement will be used for the purpose of determining his guilt and advisory

sentencing range under the United States Sentencing Guidelines (“U.S.S.G.”), including the

calculation of the defendant’s offense level in accordance with U.S.S.G. § 1B1.3(a)(2). The

defendant acknowledges, understands and agrees that the conduct charged in any dismissed counts

of the indictment, as well as all other uncharged, related criminal activity, may be considered as


                                                3



         Case 2:18-cr-04093-SRB Document 19 Filed 11/26/18 Page 3 of 15
“relevant conduct” pursuant to U.S.S.G. § 1B1.3(a)(2) in calculating the offense level for the

charges to which he is pleading guilty.

       5.        Statutory Penalties. The defendant understands that, upon his plea of guilty to

Count 1 of the information, charging him with interstate transportation for illicit sexual activity,

the maximum penalty the Court may impose is not more than ten (10) years’ imprisonment, a

$250,000 fine, not less than five (5) years and not more than life supervised release, and a $100

mandatory special assessment per felony count of conviction, which must be paid in full at the

time of sentencing. The defendant understands that, upon his plea of guilty to Count 2 of the

information, charging him with penalties for registered sex offenders, the maximum penalty the

Court may impose is ten (10) years’ imprisonment consecutive to any other count, a $250,000 fine,

not less than five (5) years and not more than life supervised release, and a $100 mandatory special

assessment per felony count of conviction, which must be paid in full at the time of sentencing.

The defendant further understands that these offenses are Class C felonies.

       6.        Sentencing Procedures. The defendant acknowledges, understands and agrees to

the following:

              a.     in determining the appropriate sentence, the Court will consult and
       consider the United States Sentencing Guidelines promulgated by the United States
       Sentencing Commission; these Guidelines, however, are advisory in nature, and the
       Court may impose a sentence either less than or greater than the defendant’s
       applicable Guidelines range, unless the sentence imposed is “unreasonable”;

              b.     the Court will determine the defendant’s applicable Sentencing
       Guidelines range at the time of sentencing;

               c.     in addition to a sentence of imprisonment, the Court may impose a
       term of supervised release of not less than five (5) years and not more than life; that
       the Court must impose a period of supervised release if a sentence of imprisonment
       of more than one (1) year is imposed;



                                                 4



         Case 2:18-cr-04093-SRB Document 19 Filed 11/26/18 Page 4 of 15
               d.     if the defendant violates a condition of his supervised release, the
       Court may revoke his supervised release and impose an additional period of
       imprisonment of up to two (2) years without credit for time previously spent on
       supervised release. However, if the Court revokes the supervised release because
       the defendant committed a criminal offense under chapter 109A, 110 (child
       pornography offenses) or 117 or Section 1201 or 1591 of Title 18 of the United
       States Code, the Court will impose an additional period of imprisonment of five (5)
       years without credit for time previously spent on supervised release. In addition to
       a new term of imprisonment, the Court also may impose a new period of supervised
       release, the length of which cannot exceed life, less the term of imprisonment
       imposed upon revocation of the defendant’s first supervised release;

              e.      the Court may impose any sentence authorized by law, including a
       sentence that is outside of, or departs from, the applicable Sentencing Guidelines
       range;

               f.      any sentence of imprisonment imposed by the Court will not allow
       for parole;

              g.     the Court is not bound by any recommendation regarding the
       sentence to be imposed or by any calculation or estimation of the Sentencing
       Guidelines range offered by the parties or the United States Probation Office; and

               h.     the defendant may not withdraw his guilty plea solely because of the
       nature or length of the sentence imposed by the Court.

       7.      Government’s Agreements. In exchange for a plea of guilty, the United States

agrees to make a joint recommendation of 60 months’ (5 years) incarceration in the Federal Bureau

of Prisons for Count 1, 120 months (10 years) on Count 2 to be served consecutively, and 25 years’

supervised release. Based upon evidence in its possession at this time and as part of this plea

agreement, the United States Attorney’s Office for the Western District of Missouri agrees not to

bring any additional charges against the defendant for any federal criminal offenses related to

interstate transportation for illicit sexual activity and penalties for registered sex offenders for

which it has venue and which arose out of the defendant’s conduct described above. Additionally,

the United States Attorney for the Western District of Missouri agrees to file an information in lieu

of the existing indictment, which charges attempted coercion and enticement of a minor, in

                                                 5



         Case 2:18-cr-04093-SRB Document 19 Filed 11/26/18 Page 5 of 15
violation of 18 U.S.C. § 2422(b) (Count 1); transportation of a minor with intent to engage in

sexual activity, in violation of 18 U.S.C. § 2423(a) (Count 2); and penalties for registered sex

offenders, in violation of 18 U.S.C. § 2260(A) (Count 3); at the time of this plea.

       The defendant understands that this plea agreement does not foreclose any prosecution for

an act of murder or attempted murder, an act or attempted act of physical or sexual violence against

the person of another, or a conspiracy to commit any such acts of violence or any criminal activity

of which the United States Attorney for the Western District of Missouri has no knowledge.

       The defendant recognizes that the United States’ agreement to forego prosecution of all of

the criminal offenses with which the defendant might be charged is based solely on the promises

made by the defendant in this agreement. If the defendant breaches this plea agreement, the United

States retains the right to proceed with the original charges and any other criminal violations

established by the evidence. The defendant expressly waives his right to challenge the initiation

of the dismissed or additional charges against him if he breaches this agreement. The defendant

expressly waives his right to assert a statute of limitations defense if the dismissed or additional

charges are initiated against him following a breach of this agreement. The defendant further

understands and agrees that, if the Government elects to file additional charges against him

following his breach of this plea agreement, he will not be allowed to withdraw his guilty pleas.

       8.      Preparation of Presentence Report. The defendant understands that the United

States will provide to the Court and the United States Probation Office a government version of

the offense conduct. This may include information concerning the background, character and

conduct of the defendant, including the entirety of his criminal activities.          The defendant

understands these disclosures are not limited to the counts to which he has pleaded guilty. The

United States may respond to comments made or positions taken by the defendant or the

                                                 6



         Case 2:18-cr-04093-SRB Document 19 Filed 11/26/18 Page 6 of 15
defendant’s counsel, and to correct any misstatements or inaccuracies. The United States further

reserves its right to make any recommendations it deems appropriate regarding the disposition of

this case, subject only to any limitations set forth in this plea agreement. The United States and

the defendant expressly reserve the right to speak to the Court at the time of sentencing pursuant

to Rule 32(i)(4) of the Federal Rules of Criminal Procedure.

       9.      Withdrawal of Plea. Either party reserves the right to withdraw from this plea

agreement for any or no reason at any time prior to the entry of the defendant’s plea of guilty and

its formal acceptance by the Court. In the event of such withdrawal, the parties will be restored to

their pre-plea agreement positions to the fullest extent possible. However, after the plea has been

formally accepted by the Court, the defendant may withdraw his pleas of guilty only if the Court

rejects the plea agreement, or if the defendant can show a fair and just reason for requesting the

withdrawal. The defendant understands that, if the Court accepts his plea of guilty and this plea

agreement but subsequently imposes a sentence that is outside the defendant’s applicable

Sentencing Guidelines range, or imposes a sentence that the defendant does not expect, like or

agree with, he will not be permitted to withdraw his pleas of guilty.

       10.     Agreed Guidelines Applications.          With respect to the application of the

Sentencing Guidelines to this case, the parties stipulate and agree as follows:

              a.     The Sentencing Guidelines do not bind the Court and are advisory
       in nature. The Court may impose a sentence that is either above or below the
       defendant’s applicable Guidelines range, provided the sentence imposed is not
       “unreasonable”;

              b.    The applicable Guidelines section for the offenses of conviction is
       U.S.S.G. § 2G1.3, which provides for a base offense level of 24;

              c.       The defendant has admitted his guilt and clearly accepted
       responsibility for his actions, and has assisted authorities in the investigation or
       prosecution of his own misconduct by timely notifying authorities of his intention

                                                 7



         Case 2:18-cr-04093-SRB Document 19 Filed 11/26/18 Page 7 of 15
to enter a plea of guilty, thereby permitting the Government to avoid preparing for
trial and permitting the Government and the Court to allocate their resources
efficiently. Therefore, he is entitled to a 3-level reduction pursuant to § 3E1.1(b)
of the Sentencing Guidelines. The Government, at the time of sentencing, will file
a written motion with the Court to that effect, unless the defendant: (1) fails to abide
by all of the terms and conditions of this plea agreement and his pretrial release; or
(2) attempts to withdraw his guilty pleas, violates the law, or otherwise engages in
conduct inconsistent with his acceptance of responsibility;

        d.     There is no agreement between the parties regarding the defendant’s
criminal history category. The parties agree that the Court will determine his
applicable criminal history category after receipt of the presentence investigation
report prepared by the United States Probation Office;

        e.      The defendant understands that the estimate of the parties with
respect to the Guidelines computation set forth in the subsections of this paragraph
does not bind the Court or the United States Probation Office with respect to the
appropriate Guidelines levels. Additionally, the failure of the Court to accept these
stipulations will not, as outlined in paragraph 9 of this plea agreement, provide the
defendant with a basis to withdraw his pleas of guilty;

       f.      The United States agrees not to seek an upward departure from the
Guidelines or a sentence outside the Guidelines range, and the defendant agrees to
not seek a downward departure from the Guidelines or a sentence outside the
Guidelines range. The agreement by the parties to not seek a departure from the
Guidelines is not binding upon the Court or the United States Probation Office, and
the Court may impose any sentence authorized by law, including any sentence
outside the applicable Guidelines range that is not “unreasonable”;

        g.      The defendant consents to judicial fact-finding by a preponderance
of the evidence for all issues pertaining to the determination of the defendant’s
sentence, including the determination of any mandatory minimum sentence
(including the facts that support any specific offense characteristic or other
enhancement or adjustment) and any legally authorized increase above the normal
statutory maximum. The defendant waives any right to a jury determination beyond
a reasonable doubt of all facts used to determine and enhance the sentence imposed,
and waives any right to have those facts alleged in the information. The defendant
also agrees that the Court, in finding the facts relevant to the imposition of sentence,
may consider any reliable information, including hearsay; and

       h.      The defendant understands and agrees that the factual admissions
contained in paragraph 3 of this plea agreement, and any admissions that he will
make during his plea colloquy, support the imposition of the agreed upon
Guidelines calculations contained in this agreement.


                                           8



 Case 2:18-cr-04093-SRB Document 19 Filed 11/26/18 Page 8 of 15
       11.     Effect of Non-Agreement on Guidelines Applications. The parties understand,

acknowledge and agree that there are no agreements between the parties with respect to any

Sentencing Guidelines issues other than those specifically listed in paragraph 10 and its

subsections. As to any other Guidelines issues, the parties are free to advocate their respective

positions at the sentencing hearing.

       12.     Change in Guidelines Prior to Sentencing. The defendant agrees that, if any

applicable provision of the Guidelines changes after the execution of this plea agreement, then any

request by the defendant to be sentenced pursuant to the new Guidelines will make this plea

agreement voidable by the United States at its option. If the Government exercises its option to

void the plea agreement, the United States may charge, reinstate, or otherwise pursue any and all

criminal charges that could have been brought but for this plea agreement.

       13.     Government’s Reservation of Rights. The defendant understands that the United

States expressly reserves the right in this case to:

              a.     oppose or take issue with any position advanced by defendant at the
       sentencing hearing which might be inconsistent with the provisions of this plea
       agreement;

               b.      comment on the evidence supporting the charges in the information;

              c.      oppose any arguments and requests for relief the defendant might
       advance on an appeal from the sentences imposed, and that the United States
       remains free on appeal or collateral proceedings to defend the legality and propriety
       of the sentence actually imposed, even if the Court chooses not to follow any
       recommendation made by the United States; and

               d.      oppose any post-conviction motions for reduction of sentence, or
       other relief.




                                                   9



         Case 2:18-cr-04093-SRB Document 19 Filed 11/26/18 Page 9 of 15
       14.     Waiver of Constitutional Rights.             The defendant, by pleading guilty,

acknowledges that he has been advised of, understands, and knowingly and voluntarily waives the

following rights:

               a.      the right to plead not guilty and to persist in a plea of not guilty;

             b.      the right to be presumed innocent until his guilt has been established
       beyond a reasonable doubt at trial;

               c.     the right to a jury trial, and at that trial, the right to the effective
       assistance of counsel;

               d.      the right to confront and cross-examine the witnesses who testify
       against him;

               e.      the right to compel or subpoena witnesses to appear on his behalf;
       and

              f.      the right to remain silent at trial, in which case his silence may not
       be used against him.

       The defendant understands that, by pleading guilty, he waives or gives up those rights and

that there will be no trial. The defendant further understands that, if he pleads guilty, the Court

may ask him questions about the offenses to which he pleaded guilty, and if the defendant answers

those questions under oath and in the presence of counsel, his answers may later be used against

him in a prosecution for perjury or making a false statement. The defendant also understands he

has pleaded guilty to felony offenses and, as a result, will lose his right to possess a firearm or

ammunition and might be deprived of other rights, such as the right to vote or register to vote, hold

public office or serve on a jury.

       15.     Waiver of Appellate and Post-Conviction Rights.

               a.       The defendant acknowledges, understands and agrees that, by
       pleading guilty pursuant to this plea agreement, he waives his right to appeal or
       collaterally attack a finding of guilt following the acceptance of this plea agreement,


                                                 10



        Case 2:18-cr-04093-SRB Document 19 Filed 11/26/18 Page 10 of 15
       except on grounds of: (1) ineffective assistance of counsel; or (2) prosecutorial
       misconduct; and

                b.     The defendant expressly waives his right to appeal his sentence,
       directly or collaterally, on any ground except claims of: (1) ineffective assistance
       of counsel; (2) prosecutorial misconduct; or (3) an illegal sentence. An “illegal
       sentence” includes a sentence imposed in excess of the statutory maximum, but
       does not include less serious sentencing errors, such as a misapplication of the
       Sentencing Guidelines or an abuse of discretion. However, if the United States
       exercises its right to appeal the sentences imposed as authorized by 18 U.S.C. §
       3742(b), the defendant is released from this waiver and may, as part of the
       Government’s appeal, cross-appeal his sentences as authorized by 18 U.S.C. §
       3742(a) with respect to any issues that have not been stipulated to or agreed upon
       in this agreement.

       16.     Financial Obligations.     By entering into this plea agreement, the defendant

represents that he understands and agrees to the following financial obligations:

               a.      The Court may order restitution to the victims of the offenses to
       which the defendant is pleading guilty. The defendant agrees that the Court may
       order restitution in connection with the conduct charged in any counts of the
       indictment which are to be dismissed and all other uncharged, related criminal
       activity;

              b.     The United States may use the Federal Debt Collection Procedures
       Act and any other remedies provided by law to enforce any restitution order that
       may be entered as part of the sentence in this case and to collect any fine;

                c.     The defendant will fully and truthfully disclose all assets and
       property in which he has any interest, or over which the defendant exercises control
       directly or indirectly, including assets and property held by a spouse, nominee or
       other third party. The defendant’s disclosure obligations are ongoing, and are in
       force from the execution of this agreement until the defendant has satisfied the
       restitution order in full;

               d.      Within ten (10) days of the execution of this plea agreement, at the
       request of the USAO, the defendant agrees to execute and submit: (1) a Tax
       Information Authorization form; (2) an Authorization to Release Information; (3)
       a completed financial disclosure statement; and (4) copies of financial information
       that the defendant submits to the U.S. Probation Office. The defendant understands
       that compliance with these requests will be taken into account when the United
       States makes a recommendation to the Court regarding the defendant’s acceptance
       of responsibility;


                                                11



        Case 2:18-cr-04093-SRB Document 19 Filed 11/26/18 Page 11 of 15
               e.      At the request of the USAO, the defendant agrees to undergo any
       polygraph examination the United States might choose to administer concerning
       the identification and recovery of substitute assets and restitution;

               f.      The defendant hereby authorizes the USAO to obtain a credit report
       pertaining to him to assist the USAO in evaluating the defendant’s ability to satisfy
       any financial obligations imposed as part of the sentence;

               g.      The defendant understands that a Special Assessment will be
       imposed as part of the sentence in this case. The defendant promises to pay the
       Special Assessment of $100 per count for a total of $200, by submitting a
       satisfactory form of payment to the Clerk of the Court prior to appearing for the
       sentencing proceeding in this case. The defendant agrees to provide the Clerk’s
       receipt as evidence of his fulfillment of this obligation at the time of sentencing;

              h.      The defendant certifies that he has made no transfer of assets or
       property for the purpose of: (1) evading financial obligations created by this
       Agreement; (2) evading obligations that may be imposed by the Court; nor (3)
       hindering efforts of the USAO to enforce such financial obligations. Moreover, the
       defendant promises that he will make no such transfers in the future; and

                i.     In the event the United States learns of any misrepresentation in the
       financial disclosure statement, or of any asset in which the defendant had an interest
       at the time of this plea agreement that is not disclosed in the financial disclosure
       statement, and in the event such misrepresentation or nondisclosure changes the
       estimated net worth of the defendant by ten thousand dollars ($10,000.00) or more,
       the United States may at its option: (1) choose to be relieved of its obligations under
       this plea agreement; or (2) let the plea agreement stand, collect the full forfeiture,
       restitution, and fines imposed by any criminal or civil judgment, and also collect
       100% (one hundred percent) of the value of any previously undisclosed assets. The
       defendant agrees not to contest any collection of such assets. In the event the United
       States opts to be relieved of its obligations under this plea agreement, the
       defendant’s previously entered pleas of guilty shall remain in effect and cannot be
       withdrawn.

       17.     Waiver of FOIA Request. The defendant waives all of his rights, whether asserted

directly or by a representative, to request or receive from any department or agency of the United

States any records pertaining to the investigation or prosecution of this case including, without

limitation, any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552,

or the Privacy Act of 1974, 5 U.S.C. § 552a.


                                                 12



        Case 2:18-cr-04093-SRB Document 19 Filed 11/26/18 Page 12 of 15
       18.     Waiver of Claim for Attorney’s Fees. The defendant waives all of his claims

under the Hyde Amendment, 18 U.S.C. § 3006A, for attorney’s fees and other litigation expenses

arising out of the investigation or prosecution of this matter.

       19.     Defendant’s Breach of Plea Agreement. If the defendant commits any crimes,

violates any conditions of release, or violates any term of this plea agreement between the signing

of this plea agreement and the date of sentencing, or fails to appear for sentencing, or if the

defendant provides information to the Probation Office or the Court that is intentionally

misleading, incomplete or untruthful, or otherwise breaches this plea agreement, the United States

will be released from its obligations under this agreement. The defendant, however, will remain

bound by the terms of the agreement, and will not be allowed to withdraw his pleas of guilty.

       The defendant also understands and agrees that, in the event he violates this plea

agreement, all statements made by him to law enforcement agents subsequent to the execution of

this plea agreement, any testimony given by him before a grand jury or any tribunal, or any leads

from such statements or testimony, shall be admissible against him in any and all criminal

proceedings. The defendant waives any rights that he might assert under the United States

Constitution, any statute, Rule 11(f) of the Federal Rules of Criminal Procedure, Rule 410 of the

Federal Rules of Evidence, or any other federal rule that pertains to the admissibility of any

statements made by him subsequent to this plea agreement.

       20.     Defendant’s Representations. The defendant acknowledges that he has entered

into this plea agreement freely and voluntarily after receiving the effective assistance, advice and

approval of counsel. The defendant acknowledges that he is satisfied with the assistance of

counsel, and that counsel has fully advised him of his rights and obligations in connection with

this plea agreement. The defendant further acknowledges that no threats or promises, other than

                                                 13



        Case 2:18-cr-04093-SRB Document 19 Filed 11/26/18 Page 13 of 15
the promises contained in this plea agreement, have been made by the United States, the Court, his

attorneys or any other party to induce him to enter his pleas of guilty.

        21.    Sex Offender Registration.        The defendant acknowledges that he has been

advised, and understands that, by pleading guilty to the instant offense, he will be required under

the Sex Offender Registration and Notification Act (SORNA), a federal law, to register as a sex

offender and keep the registration current in each of the following jurisdictions: where he resides;

where he is employed; and where he is a student. The defendant also acknowledges that he

understands that the requirements for registration include providing his name, his residential

address, the names and addresses of any places where he is, or will be, an employee or student, or

any other relevant information. The defendant further acknowledges that he understands that the

requirement to keep the registration current includes registering in the jurisdiction in which he

resides, is an employee, or is a student and must be done within 72 hours of any such change in

status. The defendant also agrees that he will provide his Probation Officer proof of registration

within 72 hours of release from imprisonment and abide by all state and federal sex offender

registration laws, as well as abiding by all of his Probation Officer’s directives.

        The defendant acknowledges that he has been advised and understands that failure to

comply with these obligations could subject him to either state or federal prosecution for failure to

register, pursuant to Title 18 U.S.C. § 2250, which is punishable by a fine or imprisonment, or

both.

        22.    No Undisclosed Terms. The United States and the defendant acknowledge and

agree that the above stated terms and conditions, together with any written supplemental agreement

that might be presented to the Court in camera, constitute the entire plea agreement between the

parties, and that any other terms and conditions not expressly set forth in this agreement or any

                                                 14



        Case 2:18-cr-04093-SRB Document 19 Filed 11/26/18 Page 14 of 15
written supplemental agreement do not constitute any part of the parties’ agreement and will not

be enforceable against either party.

       23.     Standard of Interpretation. The parties agree that, unless the constitutional

implications inherent in plea agreements require otherwise, this plea agreement should be

interpreted according to general contract principles and the words employed are to be given their

normal and ordinary meanings. The parties further agree that, in interpreting this agreement, any

drafting errors or ambiguities are not to be automatically construed against either party, whether

or not that party was involved in drafting or modifying this agreement.

                                             Timothy A. Garrison
                                             United States Attorney

                                       By           /S/

Dated: 11/26/18                              Ashley S. Turner
                                             Assistant United States Attorney
                                             Missouri Bar No. 62314

       I have consulted with my attorney and fully understand all of my rights with respect to the
offenses charged in the information. Further, I have consulted with my attorney and fully
understand my rights with respect to the provisions of the Sentencing Guidelines. I have read this
plea agreement and carefully reviewed every part of it with my attorney. I understand this plea
agreement and I voluntarily agree to it.

Dated: 11/26/18                                    /S/
                                             Michael James Collins
                                             Defendant

       I am defendant Michael James Collins’ attorney. I have fully explained to him his rights
with respect to the offenses charged in the information. Further, I have reviewed with him the
provisions of the Sentencing Guidelines which might apply in this case. I have carefully reviewed
every part of this plea agreement with him. To my knowledge, defendant Michael James Colllins’
decision to enter into this plea agreement is an informed and voluntary one.


Dated: 11/26/18                                     /S/
                                             Troy K. Stabenow
                                             Attorney for Defendant

                                               15



        Case 2:18-cr-04093-SRB Document 19 Filed 11/26/18 Page 15 of 15
